Citation Nr: 1039472	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1970 to 
January 1991.  
 This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which, inter alia, granted service connection for bilateral 
tinnitus at a 10 percent disability rating.  The Veteran's claims 
folder was subsequently transferred to the RO in Montgomery, 
Alabama.


FINDINGS OF FACT

The Veteran's service-connected bilateral tinnitus is assigned a 
10 percent rating, the maximum rating authorized under Diagnostic 
Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 
4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in January 2005.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in a letter dated in March 2006, the RO further advised 
the Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content.

However, the Board acknowledges the RO did not provide notice 
pursuant to Dingess, supra, until after the rating decision on 
appeal; thus, there is a timing error as to the VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional notice, including Dingess notice, was provided 
after issuance of the initial AOJ decision in August 2005.  
However, both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing VCAA notice in January 2005, 
followed by subsequent Dingess notice in March 2006, the RO 
readjudicated the claim in an SOC dated in May 2006.  Thus, the 
timing defect in the notice has been rectified.  In any case, the 
Veteran has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claims.  As 
such, he has not established prejudicial error in the timing of 
VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Additionally, the Board notes that the issue of a higher rating 
for bilateral tinnitus stems from an initial rating assignment.  
In this regard, the Court has held that an appellant's filing of 
a notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. 
§ 5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 38 
U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess, supra.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  The Veteran and his representative also 
have submitted statements in support of his claim.  Further, the 
Veteran was provided with a VA examination in connection with his 
claim.  There is no indication that any additional evidence 
remains outstanding; therefore, the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for bilateral tinnitus, the Board is required to 
evaluate all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection (in this case, January 18, 2005) until the present.  
This could result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  That is to say, the Board must consider whether 
there have been times since the effective date of his award when 
the Veteran's disability has been more severe than at others.  
Id. at 126.

In this case, service connection was granted for tinnitus and a10 
percent rating was assigned under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, in August 2005, with an effective date of January 18, 
2005.  The Veteran currently seeks a rating in excess of 10 
percent for the appeal period.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the Federal 
Circuit Court and stayed the adjudication of tinnitus rating 
cases affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit Court concluded 
that the Court erred in not deferring to the VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a Veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of tinnitus 
rating cases was lifted.

The Veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis 
upon which to award a higher evaluation for tinnitus, the 
Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The notice and duty to assist requirements of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's bilateral tinnitus markedly 
interferes with his ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular Rating 
Schedule. VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 (disability 
ratings are based on the average impairment of earning capacity).





ORDER

An initial rating in excess of 10 percent for bilateral tinnitus 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


